DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: The specification discloses “Figure” on Page 3 of the specification and this should be replaced with “Brief Description of Drawings”.  
Appropriate correction is required.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered new claims 19-24 should be renumbered to 18-23.
Amended Claim 1 and new Claims 16 and 19 recite the phrase “weight ratio citrus fruit fiber” and it should instead read “weight ratio of citrus fruit fiber”. Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-5, 8, 9, 13, 16, 17, 19, 20, 21, 24, are rejected under 35 U.S.C. 103(a) as being unpatentable over Morita et al. (JP 04-030765) in view of Passarelli et al. (WO 2006/033697).
Regarding amended Claims 1, 3-5, 8, 9, 13, 16, 17, 19, 20, 21, 24, Morita teaches a composition for use in a bread, therefore in a food application, consisting of one of corn starch and corn flour and a dietary fiber and water which is extruded and granulated (Page 2, lines 3-5 and 6-12), where the corn flour is an edible additive and dietary fiber also meets Claim 9. The 
Passarelli teaches a dried citrus fiber useful as a food additive in a variety of foods including baked goods, and other foods, etc. (Page 3, lines 14-18), where the dried citrus fiber comprises fiber from citrus vesicles, where the citrus fruit include orange, tangerines, lemons, limes and grapefruit (Page 3, lines 1-5 and Page 4, lines 10-15), and where the dried citrus fiber has a total dietary fiber of from about 60-85 wt%, a water binding capacity from about 9 to 25 (w/w) (Page 3, lines 18-21) and a protein content from about 8 to 12 wt% (Page 5, lines 18-19). Passarelli also teaches of the balanced ratio of soluble to insoluble fiber in the citrus fruit fiber, which is an important factor in the fiber’s functionality, and teaches about 45-50% soluble dietary fiber and from 50-55% insoluble dietary fiber (Page 5, lines 20-25). Passarelli teaches of the benefits of the citrus fiber, including having a very high water binding capacity (Page 5, lines 10-11), and teaches advantages of the disclosed citrus fruit vesicle fiber over cereal fibers in terms of functionality of the fiber in food systems (Page 2, lines 10-15).

Regarding the limitation in the preamble of Claim 1 of the claimed composition “suitable to substitute chemically modified starch”, it has been held that whether the recited purpose or intended use results in a structural difference dictates whether an intended use preamble serves to limit the claim. In the instant case, the intended use preamble is found not to result in a structural difference, particularly since the cited prior art teaches a composition that meets the claims with the claimed proportions of the fiber and native starch. Therefore, the preamble is not found to be limiting. It is also noted 
Additionally, it is noted that Applicant discloses a greater resistance to shear as one of many benefits of the claimed composition, where other such benefits include high water binding capacity and improved texture. Since the prior art recognizes the improved water binding capacity and improved texture of compositions comprising citrus fiber and the claimed native starch, one of ordinary skill in the art would have reasonably expected that any other benefits of the composition, such as improved shear resistance, would also flow naturally from the prior art. It is further noted that 'It is well settled that a patent cannot be properly granted for [an invention] which would flow naturally from the teaching of the prior art.' See Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985) as cited in MPEP 2145 II. 
Regarding Claim 9 and the limitation of the at least one edible additive in the composition, where the edible additive is pectin or fiber, firstly it is submitted that pectin is a naturally occurring fiber in the citrus fiber, therefore also present in the composition taught by the prior art. Additionally, it is submitted that any additional generic fiber taught in the composition would not be distinguishable in a composition from the citrus fiber taught and motivated by Morita in view of Passarelli. Therefore, the use of the citrus fiber in the composition is deemed to also meet the limitation of an additive comprising generic fiber. 

Claims 6, 7, 22, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morita et al. (JP 04-030765) in view of Passarelli et al. (WO 2006/033697), and further in view of Robertson (“Celiac.com”, 2005), made of record.
Regarding Claims 6, 7, 22 and 23, Morita in view of Passarelli are relied upon as above in the rejection of Claim 1 and teach the composition as set forth above in the rejection of Claim 1.
Regarding Claims 6, 7, 22, and 23, Morita in view of Passarelli teach corn starch or corn flour as the native starch in the composition, but do not specifically teach a waxy starch, or where the waxy starch is glutinous rice flour.
Robertson teaches a variety of gluten-free flours that can be used in gluten-free baking and teaches that sweet rice flour or glutinous rice flour is often used as a thickening agent and is becoming more common in gluten-free baking for tender pies and cakes and can be used with other flours as well (Page 1, Paragraphs 1 and 12 and Page 2, Paragraph 1). Glutinous rice flour is further known in the art as a waxy starch, therefore meeting the claimed limitation of Claim 6 and in light of the dependency of Claim 7. 
Since Passarelli teaches of the natural thickening powder of citrus fiber, it would have been obvious to one of ordinary skill in the art at the time that the invention was made, for the starch to have comprised a waxy starch such as glutinous rice flour where additional thickening power is desired in a fiber product and in the final food products and where the properties of such a flour are desired. It would be within the skill of one of ordinary skill in the art to choose a particular flour for addition to the fiber/starch product where the art recognized properties of such a flour are desired in the final food products and baked goods.

Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morita et al. (JP 04-030765) in view of Passarelli et al. (WO 2006/033697), and further in view of Goedeken et al. (U.S. Patent Application No. 2003/0152667).
Regarding Claims 9 and 10, Morita in view of Passarelli teach a bread comprising the fiber/corn starch composition but do not specifically teach where at least additive is xanthan gum.
Goedeken teaches of conventional ingredients added to dough and bread products and teaches that small amounts of gums such as xanthan gum may be added to bread dough composition to improve shelf life (Paragraph 35), although too much can result in gumminess and a deleterious effect on flavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made, for the bread composition of Morita in view of Passarelli to have further comprised a small amount of xanthan gum in view of its art recognized functionality to extend dough and bread shelf-life.

Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morita et al. (JP 04-030765) in view of Passarelli et al. (WO 2006/033697), and further in view of Aquino et al. (U.S. Patent Application No. 2005/0089621).
Regarding Claims 14 and 15, Morita in view of Passarelli are relied upon as above in the rejection of Claim 1 but do not specifically teach a beverage or a sauce comprising the fiber/starch composition. Passarelli, as set forth above, teaches a citrus fiber having various functionality improvements that can be used in a variety of food 
Aquino teaches edible emulsions comprising insoluble fibers, thickener and other components that can be used in foods such as dressings, soups, sauces, dips, spreads, fillings, drinks, or the like, when such foods can be reduced fat foods but have improved texture and sensorial properties associated with foods having higher fat contents, based on the combination of insoluble fibers, thickeners and other components (Paragraphs 2, 11-18 and 20). Aquino teaches the insoluble fibers can come from citrus fruits (Paragraph 27) and thickeners can include corn starches (Paragraph 36).
Since Morita in view of Passarelli teach the improved water binding capacity, product expansion and improved texture of the fiber product, it is submitted that such a fiber product would be suitable for beverages and sauces as well, along with conventional thickeners such as corn starch, therefore rendering obvious a beverage or sauce comprising the fiber/starch composition in light of the teachings of the prior art as set forth above. Furthermore, given that Passarelli teaches that the citrus fibers are also useful as natural thickening agents and sauces and dressings are known in the art to be commonly thickened food products, such products would have been obvious to one of ordinary skill in the art at the time that the invention was made. 

Claims 1, 3-5, 8, 13-17, 19-21 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Procise et al. (U.S. Patent Number 4865863) in view of Passarelli et al. (WO 2006/033697), Glicksman et al. (U.S. Patent No. 4,503,083).

Procise does not specifically teach the claimed water binding capacity of from 7-25 (w/w) of the citrus fiber, although Procise does teach of the beneficial water absorbing capacity of the fiber (Column 4, lines 48-50 and 64-66). Procise also does not specifically teach the claimed total dietary fiber, protein content, or specifically claimed ratio of soluble and insoluble dietary fiber present in the citrus fiber, or that the citrus fiber came from one of the claimed citrus fruits.
baked goods, etc. (Page 3, lines 14-18), where the dried citrus fiber comprises fiber from citrus vesicles (Page 3, lines 1-5) and where the dried citrus fiber has a total dietary fiber of from about 60-85 wt%, a water binding capacity from about 9 to 25 (w/w) (Page 3, lines 18-21) and a protein content from about 8 to 12 wt% (Page 5, lines 18-19). Passarelli also teaches of the balanced ratio of soluble to insoluble fiber in the citrus fruit fiber, which is an important factor in the fiber’s functionality, and teaches about 45-50% soluble dietary fiber and from 50-55% insoluble dietary fiber (Page 5, lines 20-25). Passarelli teaches of the benefits of the citrus fiber, including having a high water binding capacity, as well as being used as a natural thickening agents for food products (Page 10, lines 3-10) and having good freeze-thaw stability (Page 9, lines 15-20). Passarelli teaches that the citrus vesicles can be obtained from oranges, tangerines, limes, lemons and grapefruit (Page 4, lines 10-15), therefore rendering obvious to one of ordinary skill in the art at the time that the invention was made the use of one of the claims citrus fruits as the citrus fiber source.
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made, for the citrus fruit fiber comprising citrus vesicles of Procise to have had the claimed water binding capacity, fiber and protein contents, because Passarelli teaches that such a citrus fiber also from citrus vesicles having the claimed parameters is known to be used as a fiber additive for a variety of food products such as baked goods, and specifically teaches of the benefits of the citrus fiber in such food applications including a high water binding capacity and good freeze-thaw stability, both benefits disclosed as being desirable by Procise. Therefore, one of ordinary skill in 
Additionally, it has been found prima facie obvious to substitute one known element for another with a reasonable prediction of success. See MPEP 2143 (B). In the instant case, both Procise and Passarelli disclose citrus fruit fibers for use in compositions as a fiber additive to food products including baked goods and both disclose similar benefits of the citrus fiber in such food products, namely higher water binding capacity and good freeze-thaw stability. Therefore, it is submitted by the Examiner that one of ordinary skill in the art would have expected a reasonable degree of success in substituting one type of citrus fruit fiber for another in similar food products, and expect the same benefits of improved water binding capacity, improved texture and good freeze-thaw stability in the resulting compositions. 
Regarding the claimed ratio of citrus fruit fiber to native starch, where the ratio of citrus fruit fiber to native starch is between 1:5 and 1:1 or between 1:5 and 1:2, Procise teaches that the amount of fiber, sugar, flour and starch in the fiber product can be varied depending on the type of food to which it will be added, to achieve the particular benefits in that food (Column 5, lines 63-66), such as calorie reduction and moistness in baked goods (Column 5, lines 24-30). Procise teaches an example of a reduced calorie yellow cake made with flour and citrus albedo fiber, among other ingredients, where the 
Glickman teaches a composition such as a cake mix comprising a bulking agent which can be citrus albedo (Column 2, lines 50-55), and has a high water binding capacity which is why it is used as a bulking agent and low-calorie additive (Column 2, lines 15-20). Glicksman teaches a batter composition to prepare the cake also comprises a starch such as cake flour (Column 3, Table III), which is known in the art as being wheat flour, and is therefore considered native as no processing or modification of the starch in the flour has been taught to occur. 
Glicksman teaches the cake flour/wheat flour can be present in a range of 18-40% by weight of the cake mix and the bulking agent/citrus fiber present in a range of 2-15% by weight, therefore showing the use of the wheat flour always present in a higher content than the citrus fiber component. The ratio of the citrus fiber to wheat flour can be calculated to be in the range of from 1:9 to 1:2.6, which incorporates the claimed ranges, therefore rendering the claimed ranges obvious to one of ordinary skill in the at the time that the invention was made. 
Glicksman teaches the cake and cake mix, when reconstituted, will produce a high quality, low calorie cake which contains 40% or more water on an as-consumed basis and less than 2 calories per gram, and that the calorie reduction and high moisture content are attributable to the presence of a bulking agent such as the citrus albedo (Column 2, lines 50-55), which acts as a water binder (Column 4, lines 15-17). 
It is noted that the batters of Glicksman and Procise have similar ingredients and amounts of ingredients used, where the content of citrus fiber in Procise of 1% by weight of the batter is at the lower end of the broad range for amount of bulking agent used in the cake batter (Table III) and the amount of flour, sugar, water, sugar, emulsifier, shortening, etc. disclosed by Procise are all within the ranges disclosed by Glicksman as being either suitable or preferable. 
Therefore, since Procise teaches adjusting the amounts of the fiber in food compositions depending on the benefits desired to be achieved in the food and teaches the desirability of making baked goods having reduced caloric content but maintaining good taste, and texture and moistness, (Column 5, lines 65-68) and GIicksman teaches a range of amounts of flour/starch and fiber that would result in cake compositions that have reduced calories and high moisture content attributable to the presence of the bulking agent such as citrus albedo, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to have increased the amount of citrus fruit fiber in the cake composition of Procise to be within the ratio ranges taught by Glicksman, in order to increase the benefits acknowledged by the prior art of using increased levels of citrus fruit fiber in the compositions, namely increased calorie reduction while maintaining moistness and texture in the resulting baked good. Given the fact that the batter compositions of Procise and Glicksman are so similar in terms of amounts of ingredients used, one of ordinary skill in the art would have expected a reasonable degree of success in increasing the citrus fruit fiber and adjusting the levels 
Regarding amended Claims 13-15, Procise in view of Passarelli and Glicksman teach various foods comprising the fiber/starch composition such as the cake composition as set forth above. However, Procise in view of Passarelli and Glicksman do not specifically teach a beverage or a sauce comprising the fiber/starch composition made by the claimed method. Passarelli, as set forth above, teaches a citrus fiber having various functionality improvements that can be used in a variety of food products including beverages, meat products, dressings, baked goods, etc. (Page 10, lines 3-5).
Since Procise in view of Passarelli and Glicksman teach the improved dispersibility and hydratability of the fiber product, it is submitted that such a fiber product would be suitable for beverages as well, therefore rendering obvious a beverage comprising the fiber/starch composition in light of the teachings of the prior art as set forth above. It is also submitted that Passarelli's teaching of dressings reads on sauces as claimed as both are liquid accompaniments to foods, therefore, a sauce comprising the starch/fiber composition would have also been obvious to one of ordinary skill in the art at the time that the invention was made, in light of the teachings of the prior art. Furthermore, given that Passarelli teaches that the citrus fibers are also useful as natural thickening agents and sauces and dressings are known in the art to be commonly thickened food products, such products would have been obvious to one of ordinary skill in the art at the time that the invention was made. 

Claims 6, 7, 22, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Procise et al. (U.S. Patent Number 4865863), Passarelli et al. (WO 2006/033697), Glicksman et al. (U.S. Patent No. 4,503,083), and further in view of Robertson (“Celiac.com”, 2005), all previously made of record.
Regarding amended and new Claims 6, 7, 22, and 23, Procise in view of Passarelli and Glicksman are relied upon as above in the rejection of amended Claim 1.
Procise in view of Passarelli teach a variety of flours and starches to be used in the fiber product such as bleached and unbleached flours from grain products and rice starch (Procise, Column 4, lines 5-10), but do not specifically teach a waxy starch, or where the waxy starch is glutinous rice flour.
Robertson teaches a variety of gluten-free flours that can be used in gluten-free baking and teaches that sweet rice flour or glutinous rice flour is often used as a thickening agent and is becoming more common in gluten-free baking for tender pies and cakes and can be used with other flours as well (Page 1, Paragraphs 1 and 12 and Page 2, Paragraph 1). Glutinous rice flour is further known in the art as a waxy starch, therefore meeting the claimed limitation of the claims. 
Since Procise and Passarelli teaches of the natural thickening powder of citrus fiber, it would have been obvious to one of ordinary skill in the art at the time that the invention was made, for the starch to have comprised a waxy starch such as glutinous rice flour where additional thickening power is desired in a fiber product and in the final food products and where the properties of such a flour are desired. It would be within the skill of one of ordinary skill in the art to choose a particular flour for addition to the .

Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Procise et al. (U.S. Patent Number 4865863), Passarelli et al. (WO 2006/033697), Glicksman et al. (U.S. Patent No. 4,503,083), further in view of Goedeken et al. (U.S. Patent Application No. 2003/0152667).
Regarding Claims 9 and 10, Procise in view of Passarelli and Glicksman teach a baked good comprising the fiber/starch composition comprising edible additives but do not specifically teach where the additive is xanthan gum.
Goedeken teaches of conventional ingredients added to dough and bread products and teaches that small amounts of gums such as xanthan gum may be added to bread dough composition to improve shelf life (Paragraph 35), although too much can result in gumminess and a deleterious effect on flavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made, for the baked good compositions of Procise inview of Passarelli and Glicksman to have further comprised a small amount of xanthan gum in view of its art recognized functionality to extend baked good shelf-life.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 3-10, 13-17, 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,131,771. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant’s claims of the patent recite a process of preparing a composition comprising the same citrus fiber and native starch in the same claimed ratios and having the same claimed parameters. The instant application is not the result of a restriction requirement made in the parent application and both composition and method claims were pending in the parent application and were not restricted prior to examination. Therefore, the composition claims of the instant application would have been obvious to one of ordinary skill in the art in light of the process claims recited in the patent and an ODP rejection is deemed proper at this time.

Response to Arguments
The 101 and 112 rejection previously set forth have been withdrawn in light of Applicants amendments. In light of further consideration of the breadth of Applicant’s calims, an additional prior art rejection has been set forth. In addition, in light of further consideration of the parent application, which was allowed, an ODP rejection is also currently being set forth over the claims in the allowed patent. The prior art rejection previously set forth has been maintained. Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. The Examiner respectfully disagrees 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        10/22/2021